Order unanimously affirmed without costs. Memorandum: Supreme Court properly granted claimants’ motion for leave to serve a late notice of claim against respondents pursuant to Education Law § 3813 (2-a). Decedent, James L. Hoffman, was injured when he fell from a scaffold in the course of his employment with a company retained by respondents to conduct a multimillion dollar renovation of respondent high school. The court properly weighed the factors set forth in Education Law § 3813 (2-a), which are the same as those set forth in General Municipal Law § 50-e (5), and did not abuse its discretion in granting the motion (see, Matter of Bowman v Capital Dist. Transp. Auth., 244 AD2d 638). (Appeal from Order of Supreme Court, Erie County, Glownia, J. — Notice of Claim.) Present — Hayes, J. P., Scudder, Burns, Gorski and Lawton, JJ.